STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                             FOR PUBLICATION
                                                             July 19, 2016
              Plaintiff-Appellee,

v                                                            No. 324035
                                                             Oakland Circuit Court
THEOLA LOUISE GARNES,                                        LC No. 2013-247944-FH

              Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and SAWYER and STEPHENS, JJ.

SAWYER, J. (concurring).

       I concur in the result only.




                                                     /s/ David H. Sawyer




                                          -1-